Title: To George Washington from Henry Hill, 10 August 1789
From: Hill, Henry
To: Washington, George



Sir
Philada Augt 10th 1789

It is with the utmost Satisfaction I perceive in the Commission lately granted to Mr Meredith, a distinguishing instance of your powerful friendship. The publick Sentiment I sincerely believe if well express’d would accord with the appointment—As to my own feelings you will pardon my being not altogether prepar’d to render a just account of them on this agreeable occasion—The ability however to serve any of your purposes will I hope be distrusted rather than the gratitude Respect & affection that are due to you from, Sir Your most obedt Sert

Henry Hill

